LittletoN, Judge, and MaddeN, Judge,
dissenting:
We do not agree with the opinion of the majority of the court which results in the dismissal of plaintiff’s entire *132claim. This is a suit to recover unpaid installments of disability retired pay which plaintiff claims were due him under applicable statutes and were wrongfully denied him by the Government each month as such pay became due, beginning with August 31, 1946, following his allegedly wrongful release to inactive duty without disability retirement or disability retired pay on August 27, 1946. The petition was filed on May 29,1956, and the defendant has filed its motion to dismiss solely on the ground that the claims stated therein are barred by the statute of limitations. 28 TJ. S. C. 2501.
Suits for periodic installments of pay arising under or founded upon an act of Congress involve multiple causes of action, each of which accrues on the date when under the applicable act the pay is due and is wrongfully withheld, and the six-year statute of limitations runs separately on each such claim for pay from the date on which it is due and not paid. See Cannon, et al. v. United States, ante, p. 104, and cases cited therein. See also Gordon v. United States, 134 C. Cls. 840. It would therefore follow that plaintiff’s petition herein should be dismissed only as to those installments of disability retired pay claimed which were due and unpaid more than six years prior to the filing of his petition on May 29, 1956. McCormick v. United States, 124 C. Cls. 111.
Although the judges participating in the majority opinion in this case appear to have conceded in the Gordon case supra, that suits for recovery of unpaid installments of retired pay involve multiple causes of action on which the statute of limitation runs separately from the time the pay is due and not paid and that claims for those installments which accrue within the six years prior to the filing of the petition are timely within the meaning of the statute of limitations, in the instant opinion the majority seems to hold that a suit for wrongfully withheld disability retired pay involves but one cause of action. The majority opinion herein is not altogether clear as to when that one cause of action accrued. At one point the majority states that it was on May 1, 1946, several months before plaintiff was released *133to inactive duty, “that all events had transpired to give plaintiff a right of action on his claim and it was then his cause of action first accrued.” We cannot think just what cause of action plaintiff would have had at that particular time of which the Court of Claims could have taken jurisdiction. Certainly plaintiff had no cause of action for retired pay while he was still on active duty, and inasmuch as this court’s jurisdiction is limited to the rendition of money judgments, we believe this conclusion of the majority is in error. The events which must transpire before a plaintiff has a right of action to recover pay are that the pay must be due and the Government must have refused to make payment. Plaintiff’s suit is to recover disability retired pay. On May 1, 1946, plaintiff was still on active duty and no retired pay was then due him.
Finally the majority opinion states that plaintiff’s claim for disability retired pay first accrued on August 27, 1946, when he reverted to inactive status, or at the very latest on March 1, 1949, when the last action of a retiring board took place. On August 27, 1946, when plaintiff was released to inactive status, the Government did not owe him any part of the pay sued for, i. e., disability retired pay, and therefore no cause of action for such pay accrued on that date. The retiring board’s decision issued on March 1,1949, may have been the Army’s “last word” on why it was not going to grant plaintiff’s request to retire him for disability and give him disability retired pay, but if, despite that decision, plaintiff was entitled under a statute to receive such pay, he was entitled to receive it beginning with the end of the month in which he was released from active duty and for every month thereafter.
We think that defendant’s motion to dismiss the petition should be granted as to all installments of disability retired pay which were claimed to be due and not paid more than six years prior to the filing of plaintiff’s petition, and should be denied as to all installments claimed to be due and not paid within the six years prior to such filing.